DETAILED ACTION

Claim Objections
The claims objected to because of the following informalities:  
Claim 1 recites “when the light emitting elements of the first set are emitting light and the light emitting elements of the second set are not emitting light, light output from the at least first optical element is within  a first wavelength range, and such that, when the light emitting elements of the second set are emitting light and the light emitting elements of the first set are not emitting light, light output from the at least second optical element is within a second wavelength range”.  
A structure capable of performing this function does not have to explicitly teach the function, only the structure. A functional limitation is a feature that is limited by “what it does rather than by what it is" In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). Although functional language does not render a claim improper, the prior art is only required to teach structure capable of performing the function as claimed. The language of claim 1 already sets forth structure that can perform this function, i.e. the limitation does not further limit the invention.
Claim 13 recites “configured to control supply of power selectively to the first set of light emitting elements or to the second set of light emitting elements, but not to both… at the same time”. The Examiner notes that such a limitation is a negative functional limitation and only requires the prior art being capable of performing the function. I.e. the limitation does not set forth any particular structure, only that a structure not control the power to both light emitting elements at the same time.
Any controller capable of individually addressing light emitting elements is capable of not addressing the elements at the same time. I.e. a device which individually addresses the elements can leave the second set of light emitting elements off while only powering the first set of light emitting elements. A structure capable of performing this function does not have to explicitly teach the function, only the structure. A functional limitation is a feature that is limited by “what it does rather than by what it is" In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). Although functional language does not render a claim improper, the prior art is only required to teach structure capable of performing the function as claimed.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-12, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (U.S. 10,260,683) in view of Huang (2018/0112831).
Regarding claim 1, Bergmann teaches a lighting module (see fig. 1, 3d) comprising: at least a first elongated carrier (substrate 202) and a second elongated carrier (see fig. 1, multiple substrates), each has a longitudinal axis and each having a top surface and an opposing bottom surface, wherein each carrier is arranged to support a plurality of light-emitting elements (LEDs 204 for each substrate) and configured to provide power to the plurality of light-emitting elements (powered via 218), the plurality of light-emitting elements comprising at least a first set (200c, cool led filaments) of said plurality of light-emitting elements supported on the first elongated carrier and a second set of said a plurality of light-emitting elements supported on the second elongated carrier (200w, warm LED filaments see fig. 1); and 
at least a first optical element and a second optical element (lumiphoric layers 400 for respective led filaments) coupled to the at least first elongated carrier and to the at least second elongated carrier respectively, and said first and second optical elements being configured to receive light emitted from the first set of light-emitting elements when supplied with power and light emitted from the second set of light-emitting elements when supplied with power (400 receives light from LEDs 204 when activated), respectively, 
wherein the light-emitting elements of the first set and the second set and the at least first optical element and second optical element are configured such that, when the light-emitting elements of the first set are emitting light (200c) and the light-emitting elements of the second set are not emitting light, light output from the at least first optical element (lumiphoric layer around 200c) is within a first wavelength range, wherein the first wavelength range is substantially between 440nm and 800nm (visible light, 200c cool light), and such that, when the light-emitting elements of the second set (200w) are emitting light and the light-emitting elements of the first set are not emitting light, light output from the at least second optical element (layer 400 around 200w) is within a second wavelength range, wherein the second wavelength range is different from the first wavelength range (200w, different color filaments, or warm light).
Bergmann does not teach the plurality of light emitting elements supported on the top surface of the first  and second elongated carrier and arranged in a plurality of succession each parallel to the longitudinal axis of the first and second elongated carrier. 
Huang teaches that the plurality of light emitting elements supported on the top surface of and arranged in a plurality of succession each parallel to the longitudinal axis of the first and second elongated carrier (see fig. 4, multiple successions of LEDs in a filament). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used multiple light emitting elements in each filament as taught by Huang in the structure of Bergmann to increase the luminance of the lighting structure. 
Alternatively, it would have been obvious to utilize multiple successions of LEDs on the top surface of Bergmann, as it is well known in the art to increase the luminance of the device and is specifically recited in ‘683; see col. 6 lines 60-66 “any number of chips … depending on the length of the LED filament desired…” It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produce. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the Examiner finds the addition of LEDs to be such. 
The Examiner notes that Bergmann does not teach that the first wavelength range is between 440nm and 800nm. 
However Bergmann does teach that the light is in the visible spectrum (i.e. cool white light), which substantially overlaps the recited wavelength range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The Examiner finds that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have the first wavelength range of Bergmann to be between 440 and 800 nm to emit a proper spectrum of cool white light that achieves a higher color rendering index, a desired aspect known in the prior art.
Regarding claim 2, Bergmann teaches that the light-emitting elements of the first set and the second set and the at least first optical element and second optical element are configured such that, when the light-emitting elements of the first set are emitting light and the light-emitting elements of the second set are not emitting light, light output from the at least first optical element is white light (200c, cool light), and such that, when the light- emitting elements of the second set are emitting light and the light-emitting elements of the first set are not emitting light, light output from the at least second optical element is colored light (see col. 13 lines 26-38, “single colors and  non-phosphor converted colors can also be used. Additional single or saturated color LEDs can be added…”).
Regarding claim 6, Bergmann teaches that all of the light-emitting elements in the respective ones of the plurality of successions of light-emitting elements on the first elongated carrier and/or the second elongated carrier are configured to emit light, when supplied with power, within a same wavelength range; and wherein the light-emitting elements in different ones of the plurality of successions of light-emitting elements on the first elongated carrier and/or the second elongated carrier are configured to emit light, when supplied with power, within different wavelength ranges (see col. 10 lines 15-25).
The Examiner notes that it is unclear whether the embodiment described in col. 10 lines 15-25 is taught by Bergmann as being combineable with the single filament or different colored filaments of the first embodiment. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the different filaments together as it would be a simple modification that can change the color balance of the light source dependent on the needs of a user. I.e. additional warm color filaments with dual filaments would result in a slightly warmer temperature light source. 

Regarding claim 9, Bergmann teaches that the at least one optical element comprises at least one of: light scattering elements, luminescent material, or material configured to diffuse and/or scatter light incident or impinging thereon (see col. 7 lines 26-65).

Regarding claim 10, Bergmann teaches that the at least one optical element (400, enclosure 102) comprises a plurality of light diffusing layers which are optically interconnected with each other, wherein each of the plurality of light diffusing layers is configured to diffuse and/or scatter light incident or impinging thereon; or wherein the at least one optical element comprises at least one light- transmissive layer (400) and at least one light diffusing (102, diffusive element see col. 5 line 57) and/or scattering layer, wherein the at least one light-transmissive layer is configured to form a light mixing chamber for the received light capable of mixing the received light, and wherein the at least one light diffusing and/or scattering layer is configured to further mix the received light that has been mixed in the light mixing chamber by means of diffusing and/or scattering the light from the light mixing chamber.

Regarding claim 11, Bergmann teaches that the lighting module comprises at least two elongated carriers, and wherein the lighting module further comprises a coupling carrier (base 104 and connecting wires and structure) configured to couple to and support each of the at least two elongated carriers.

Regarding claim 15, Bergmann teaches that the at least one optical element (400) comprises a singular light transmissive structure that attaches to the top surface of a elongated carrier and surrounds the plurality of light emitting elements supported on the elongated carrier (see fig. 6, 8). 

Claims 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann and Huang, further in view of Chong (U.S. 10, 412, 806).
Regarding claim 7, Bergmann teaches that the light-emitting elements of the first set of light-emitting elements are arranged in at least three successions on the first elongated carrier (see fig. 19, 3 instances of 200c), each of the at least three successions being parallel to the longitudinal axis of the first elongated carrier, or the light-emitting elements of the second set of light- emitting elements are arranged in at least three successions on the second elongated carrier, each of the at least three successions being parallel to the longitudinal axis of the second elongated carrier.  
Bergmann does not teach that wherein the light-emitting elements in different ones of the at least three successions of light-emitting elements on the first elongated carrier or the second elongated carrier are configured to emit red, green, and blue light, respectively, when supplied with power.
Chong teaches that the light-emitting elements in different ones of the at least three successions of light-emitting elements on the first elongated carrier or the second elongated carrier are configured to emit red, green, and blue light, respectively, when supplied with power (see fig. 2c).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an rgb arrangement as taught by Chong on the second substrate of Bergmann to provide a tunable light source that is capable of adjusting the individual red, green, blue values of the light, thereby achieving any color desired instead of just warm or cool white. 
Regarding claim 8, Bergmann does not teach that the plurality of successions of light-emitting elements on the first elongated carrier are staggered with respect to each other; or wherein the plurality of successions of light-emitting elements on the second elongated carrier are staggered with respect to each other.
Chong teaches that the plurality of successions of light-emitting elements on the first elongated carrier are staggered with respect to each other (see fig. 2c); or wherein the plurality of successions of light-emitting elements on the second elongated carrier are staggered with respect to each other.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an rgb arrangement as taught by Chong on the second substrate of Bergmann to provide a tunable light source that is capable of adjusting the individual red, green, blue values of the light, thereby achieving any color desired instead of just warm or cool white. 
Regarding claim 13, Bergmann teaches comprising: a lighting module according to any one of claims 1; and 
a control unit (see fig. 13) connected to the at least one elongated carrier and configured to control supply of power to the plurality of light-emitting elements, wherein supply of power to the plurality of light-emitting elements can be controlled group-wise by the control unit (each filament); 
wherein the control unit is configured to control supply of power selectively to the first set of light-emitting elements or to the second set of light-emitting elements, but not to both the first set of light-emitting elements and the second set of light-emitting elements at the same time.
Bergmann does not teach that the supply of power to the plurality of light-emitting elements can be controlled individually.
Chong teaches that the supply of power to the plurality of light-emitting elements can be controlled individually (see col. 1 lines 33-40). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an rgb arrangement as taught by Chong on the second substrate of Bergmann to provide a tunable light source that is capable of adjusting the individual red, green, blue values of the light, thereby achieving any color desired instead of just warm or cool white. 
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument, addressing the claim objection of claim 1, the Examiner has found that the limitation in question is inherent of any multiple light emitting structures. As argued “Applicants submit that claim 1 recites how the light output of each set when it is activated is not affected by the other set -- which is not activated at the same time”. Any structure that teaches that last portion “the other set is not activated at the same time” inherently teaches the limitation. The light output of any set when it is activated is never affected by the other set. 
The Examiner has included an annotated figure of Applicant’s invention and the prior art to indicate that the optical elements are independent and unaffected by the other lighting structures in both inventions. As an example, if the first set of LEDs is emitting 700nm light, and the second set of LEDs is emitting 450nm light, then the first optical element still emits 700 nm light and the second optical element still emits 450 nm light. The optical elements are entirely independent of one another and not affected by other light sets.  
With respect to the prior art, Bergmann operates in an identical manner. When the warm filaments of Bergmann are on, the corresponding optical elements emit warm light, regardless of the cool filaments, and vice versa. That is, the light output of the warm set when it is activated is not affected by the cool set, which is not activated at the same time. 
Not only does Bergmann teach structure that is capable of performing the recited function, but Bergmann explicitly teaches performing the recited function, i.e. emitting cool or warm light independently of the other cool or warm filaments, see col. 9 lines 27-34 :”in one embodiment one LED filament 200w of each pair 201 of LED filaments comprises a “warm” filament and one LED filament 200c of each pair 201 of LED filaments comprises a “cool” filament where the warm and cool filaments are independently operable using a 2-channel driver such that the color temperature and light output of the lamp may be controlled”. A 2 channel driver enables the lighting elements to be controlled entirely independent of one another and therefore the light emitted through the first and second optical elements is entirely independent of one another. Additionally, Bergmann explicitly teaches an instance that reads on the exact situation of the claim, see col. 9 lines 52-55, “the light output of the cool LED filaments 200c is turned off completely, such that light is primarily or exclusively emitted from the warmer LED filaments 200w”.
Regarding Applicant’s argument with respect to claim 13, that argues “at a minimum, claim 13 recites that the light-emitting elements of the lighting module as defined in claim 1 are being controlled individually” and that this is not taught by “a controller that is ‘capable of controlling the structures individually’”. At a minimum, claim 13 does not require that the light emitting elements of the lighting module are controlled individually but “individually or group-wise”. Under broadest reasonable interpretation this means that the claim covers either individual or group wise contols. Bergmann teaches controlling the light emitting elements “groupwise” via filament grouping. Chong further teaches individually controlling the light emitting elements, see the 103 rejection above.
Applicant further argues that in the claimed invention, “the white filament is never used when the RGB filament is turned on and vice versa”. The Examiner appreciates this aspect of the invention. However, if the prior art teaches a structure that is capable of the white filament being never used when the RGB filament is turned on and vice versa, then it reads on the claimed invention. Bergmann can operate the two filaments together, but because Bergmann teaches a 2 channel driver that individually powers each filament, Bergmann can operate with the white filament being never used when the RGB filament is turned on and vice versa. The issue of patentability arises because the claimed invention does not set forth any implied or explicit structural difference from Bergmann. 
If the structure of the claimed invention required a different or nonobvious control structure for the different filaments, then it would overcome Bergmann. Since Bergmann teaches a structure that can perform the same function (even if a user of Bergmann choses not to), then Bergman teaches a structure that reads on the claim under broadest reasonable interpretation. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Applicant’s argument that Bergmann does not teach the recited wavelength, the Examiner respectfully disagrees. 
The recited wavelength substantially corresponds to visible light. As Bergmann teaches emitting visible light, the ranges substantially overlap. The Examiner finds that Bergmann teaches a variety of different potential wavelengths, all being in the visible range.
In the interest of compact prosecution, the Examiner notes that the same arguments have been addressed multiple times. The Examiner and the Applicant are at an impasse on the proper examination of functional limitations in the claims. The Examiner points to MPEP 2173.05(g).  As Applicant appears unpersuaded by the Examiner’s arguments and the text of the MPEP, the Examiner suggests filing an appeal in order to advance prosecution.




    PNG
    media_image1.png
    546
    764
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    630
    671
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875